DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on June 28, 2019 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Coatney.
Regarding claim 8, Coatney teaches a data storage system, comprising: a head node, the head node is configured to: store data in a log-structured storage of the head node for a primary replica of the first volume partition, wherein the log-structured storage of the head node comprises a volume data portion and a metadata portion (Fig.1, 2, 4A; Para118-120 "The NVLog may include the data associated with a client request as well as other data including metadata."); and 
	store, to one or more mass storage devices of the data storage system, a copy of the metadata portion for the primary replica of the first volume partition (Fig.9; 10, 11a,b,c, 12, 13; Para122-123, 126-127 "mirroring data stored in mass storage associated with local storage cluster 950 to mass storage associated with remote storage cluster 960" mirroring corresponds to copy Para138-139); 
	wherein for another volume partition stored in the data storage system, the head node is configured to, in response to being designated to store a replacement reserve replica of the other volume partition: generate a log-structured storage for the replacement reserve replica of the other volume partition based on one or more copies of metadata portions of a primary replica or a reserve replica for the other volume partition stored on one or more of the mass storage devices of the data storage system (Fig.10, 11A,B,C, 13, 14; Para127-130 "After executing method 1000,nodes B and C contain a mirror of the NVLog of node A and nodes A and D contain a mirror of the NVLog of node B" Para132-135, 138-139). 
However, Coatney fails to teach but Zeng teaches wherein for a first volume partition stored in the data storage system (Fig.1, 3, 8, Para3-5 “The partitions themselves may be divided in such a way that the loads on each of the partitions are roughly equal”).

	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Coatney, and incorporating the partition, as taught by Zeng.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Zeng (Para1-2).
Regarding claim 9, the combination of Coatney and Zeng teaches all the limitations of the base claims as outlined above.
	Further Coatney teaches wherein the head node is configured to perform replicated writes for the other volume partition prior to completing a population of the log-structured storage for the other volume partition based on accessing the one or more copies of the metadata portions stored in the one or more mass storage devices (Fig.9; 10, 11a,b,c, 12, 13; Para122-123, 126-127 "mirroring data stored in mass storage associated with local storage cluster 950 to mass storage associated with remote storage cluster 960"Para138-139). 
Regarding claim 10, the combination of Coatney and Zeng teaches all the limitations of the base claims as outlined above.
	Further Coatney teaches wherein the head node is configured to dynamically adjust a rate at which the copy of the metadata portion for the primary replica of the first volume is stored to the one or more mass storage devices based, at least in part, on an amount of metadata stored in the metadata portion, but not yet copied to the one or more mass Fig.7, 8A, B; Para112-114 “The replicated configuration data can be modified and/or adjusted when the failed node is offline”). 
Regarding claim 11, the combination of Coatney and Zeng teaches all the limitations of the base claims as outlined above.
	Further Coatney teaches wherein for the other volume partition, the head node is further configured to:  populate, at least in part, the log-structured storage for the replacement reserve replica for the other volume partition based on the one or more copies of the metadata portions of the primary or reserve replica for the other volume partition stored to the one or more mass storage devices; and populate, at least in part, the log-structured storage for the replacement reserve replica for the other volume partition based on data stored for the other volume partition in a log-structured storage of a surviving primary replica for the other volume partition, wherein at least some of the data from the surviving primary replica was stored subsequent to the most recent copy of the metadata portion being stored to the one or more mass storage devices for the other volume partition (Fig.10, 11A,B,C, 13, 14; Para127-130 "After executing method 1000,nodes B and C contain a mirror of the NVLog of node A and nodes A and D contain a mirror of the NVLog of node B" Para132-135, 138-139).  
Regarding claim 12, the combination of Coatney and Zeng teaches all the limitations of the base claims as outlined above.
	Further Coatney teaches wherein the head node is configured to concurrently populate the log-structured storage for the replacement reserve replica from the one or more mass storage devices and another head node of the data storage system storing the surviving Fig.10, 11A, B, C, 13, 14; Para127-130 Para132-135, 138-139).  
Regarding claim 13, the combination of Coatney and Zeng teaches all the limitations of the base claims as outlined above.
	Further Coatney teaches wherein the head node is configured to store a plurality of primary replicas and a plurality of reserve replicas for a plurality of volume partitions stored in the data storage system (Fig.10, 11A, B, C, 13, 14; Para127-130 " In order to be effective in recovering from a failure, the mirroring of the NVLogs must be maintained such that every change to a primary NVLog is reflected in its mirrors " Para132-135, 138-139). 
Regarding claim 14, the combination of Coatney and Zeng teaches all the limitations of the base claims as outlined above.
	Further Coatney teaches wherein the first volume partition and the other volume partition are partitions of high-durability volumes stored by the data storage system, wherein the head node is further configured to: store one or more partitions for one or more other volumes, wherein for the one or more partitions for the one or more other volumes the head node is configured to store volume data and volume metadata in a log-structured storage of the head node without storing copies of metadata portions for the one or more other volumes to the mass storage devices of the data storage system (Fig.1, 2, 4A; Para118-120 "The NVLog may include the data associated with a client request as well as other data including metadata").
Regarding claim 15, the combination of Coatney and Zeng teaches all the limitations of the base claims as outlined above.
Fig.10, 11A,B,C, 13, 14; Para127-130 "After executing method 1000,nodes B and C contain a mirror of the NVLog of node A and nodes A and D contain a mirror of the NVLog of node B" Para132-135, 138-139). 
Regarding claim 18-20, the combination of Coatney and Zeng teaches these claims according to the reasoning set forth in claims 8-15.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Coatney in view of Zeng as applied to claim 8 above, further in view of Sundararaman et. al. US Patent Pub. No. 2016/0259693 (hereinafter Sundararaman).
Regarding claim 16, the combination of Coatney and Zeng teaches all the limitations of the base claims as outlined above.
	But the combination fails to teach wherein the metadata portion of the log- structured storage comprises: state key values; operation records; and checksums for volume data referenced by the state key values or the operation records. 
	However, Sundararaman teaches wherein the metadata portion of the log- structured storage comprises: state key values; operation records; and checksums for volume data referenced by the state key values or the operation records (Fig.1D, 2, Para46-48 “wherein preempting the crash recovery operation comprises validating a data stripe at the head of the storage log on the storage array by use of the stored checksum values corresponding to the data groups stored within the respective data stripes on the storage array”).
	Coatney, Zeng, and Sundararaman are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Coatney and Zeng, and incorporating the checksum record, as taught by Sundararaman.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Sundararaman (Para1-2).
Regarding claim 17, the combination of Coatney and Zeng teaches all the limitations of the base claims as outlined above.
	Further Sundararaman teaches wherein the copies of the metadata portion stored to the one or more mass storage devices comprise the state key values and the checksums, and wherein another head node implementing a replacement reserve replica populates the log-structured storage of the other head node based on replaying operations indicated by the state key values, wherein the state key values reference volume data and operations that implicate the volume data, and wherein the checksums are used to detect corruption of the volume data (Fig.1D, 2, Para46-48 “wherein preempting the crash recovery operation comprises validating a data stripe at the head of the storage log on the storage array by use of the stored checksum values corresponding to the data groups stored within the respective data stripes on the storage array”).
Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including at least  the limitations of : “wherein the log-structured storage of the first head node comprises a volume data portion and a metadata portion; and store, to one or more of the plurality of mass storage devices, a copy of the metadata portion for the primary replica of the volume partition; wherein for the volume partition stored in the data storage system, a second head node of the plurality of head nodes is configured to: store data for a reserve replica of the volume partition in a log-structured storage of the second head node, wherein the log-structured storage of the second head node comprises a volume data portion and a metadata portion; and store to one or more of the plurality of mass storage devices, a copy of the metadata portion for the reserve replica of the volume partition; wherein, in response to a failure of the first head node or a failure of the second head node, the data storage system is configured to: designate a third head node of the plurality of head nodes to store a replacement reserve replica for the volume partition; wherein the third head node is configured to generate a log-structured storage for the replacement reserve replica based on one or more copies of the metadata portion for the primary replica stored on the one or more mass storage devices or one or more copies of the metadata portion for the reserve replica stored on the one or more mass storage devices.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bilas et.al. US2016/0080495, teaches organizing and maintaining metadata in a distributed storage.
Leshinsky et al. US 2017 /0132091, teaches log-structured distributed storage system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/             Primary Examiner, Art Unit 2135